DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-	Claim 1-8 recites in the preamble “a root canal of a dental piece” (line 1).  Claim 1 then recites “a root canal of the tooth” (lines 6, 7-8, 10-11).  Claim 1 and 4 also recite “the root canal” (claim 1 line 7; claim 4 line 3).  It is unclear whether “dental piece” and “tooth” are the same or different element(s).  It is unclear whether all such recitation “root canal” are the same or different element(s).  
All claims are rejected herein based on dependency. 

Claim Interpretation - 35 USC § 112(f)
4.    	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.   	 Claim 1 recites the limitation “a geometry suitable for adaptation and/or incrustation to provide a sealing capacity” (lines 9-10), which is presumed to invoke 35 U.S.C. 112(f) because the limitation uses a generic placeholder “geometry” coupled with the functional language “for adaptation and/or incrustation to provide a sealing capacity”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is not preceded by a structural modifier.
Accordingly, the claimed limitation(s) has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the above 35 U.S.C. 112(f) limitation(s):  “the lower section 11 has a conical or similar geometry so that it can be adapted and incrusted more effectively at the bottom of the root canal 21 of the tooth 2, thus ensuring that the root canal is sealed.” (Specification: page 4, lines 14-16).  Figs. 1-2 each shows the lower section 11 having a general conical shape.  
In light of the Specification and for the purpose of examination, the Examiner interprets the recited “geometry” being “conical or similar”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).  For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. (2010/0150985) in view of Perler et al. (5,873,725).  
	Regarding claim 1, Just et al. discloses a dental device 50 (Figs. 4-7) capable of obturating a root canal of a dental piece.  Note that the recitation “to obturate a root canal of a dental piece” is part of the preamble and is functional or intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim  In this case, Just et al.’s device 50 is capable of obturating a root canal of a dental piece (Figs. 4-7).  
Just shows the device 50 comprising:  an elongated rod 52 having a lower section 60, a central section 52, and an upper section 58 (Fig. 4).  The device 50 is configured for positioning in a tooth such that the lower section 60 adapted to be in inserted into the bottom or end of the root canal of the tooth, the central section 52 is shown being positioned along the length of the root canal, and the upper section 58 is adapted to be outside the root canal of the tooth (Fig. 4-7).    

Just et al. discloses that the device may be made of titanium or titanium alloy (paragraph 143), and that that the coating may cover the entire surface or only a portion of the device (paragraph 120).  However, Just et al. fails to explicitly disclose the lower/tip portion being made of titanium and is free of any coating.  Perler et al. discloses a dental implantation device 10 (Figs. 1-3) suitable for obturation of root canals in teeth, the device 10 comprises:  an elongated rod 10 having a lower section 20, a central section 14, and an upper section 16 (Fig. 1), wherein the lower/tip section 20 (as included in the device 10) is disclosed to be composed of titanium (column 3 lines 63-65) and is free of any coating (Figs. 1-3; column 6 lines 50-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Just et al.’s lower section to be made of titanium that is free of any coating as a suitable alternative material as taught by Perler et al. while yielding predictable results. 
Regarding the recitation “geometry suitable for adaptation and/or incrustation in an area of the bottom or end of the root canal of the tooth to provide a sealing capacity without overfilling the bottom or end of the root canal” has been interpreted “geometry” being “conical or similar”, note that such “geometry” has been interpreted as “conical or similar” (See interpretation under 112(f) above).  As the invention is for obturation, Just et al.’s device is also for obturation (paragraphs 158-162), and Perler et al is also for obturation (abstract).  Particularly, Perler et al. shows the distal end being free of coating, and has a geometry that is conical and very similar to the geometry of the invention’s distal end.  Therefore, at least Perler et al. shows the lower section having a distal end having a geometry for adaptation and/or incrustation in an area of the bottom or end of the root canal of the tooth to provide a sealing capacity without overfilling 
As to claims 2-3, Just et al. discloses the coating 40’ of the central section is of gutta- percha, which is an endodontic cement (Fig. 7; paragraph 60).  As to claim 7, note that the claim language "by means of physicochemical microtreatments or nanotreatments” is a product-by-process recitation in a product claim.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Just et al. discloses the end product and the structures thereof as claimed; thus the burden is shifted to applicant to show an unobvious difference.  As to claim 8, Just et al. shows the lower section 60 having a conical geometry (Figs. 4-7).  


8.  	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Just et al. in view of Perler et al., and further in view of Nakashima et al. (2014/0322672). 
Just/Perler discloses the invention substantially as claimed as applied to claim 1 as detailed above.  However, per claim 4, Just/Perler fails to disclose the lower section having a porous surface. Nakashima et al. discloses a root canal filling material scaffold 210 composed of titanium and having a porosity, thus a porous surface as claimed (Fig. 2; paragraph 64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Just/Perler by forming the lower section to have a porous . 

9.  	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. in view of Perler et al., and further in view of Fitzmorris (5,051,093) and Jorge et al. (Titanium in dentistry: Historical development, state of the art and future perspectives. J Indian Prosthodont Soc. Apr-June 2013;13:71–77). 
Just/Perler discloses the invention substantially as claimed as applied to claim 1 as detailed above.  However, per claims 5-6, Just/Perler is silent to the specifically claimed grade of titanium in the lower section.  Nonetheless, note that Just et al. discloses the titanium must be biocompatible (paragraph 143).  Fitzmorris discloses a root canal obturator assembly having a core 44 formed of implant grade titanium (column 10 lines 8-13).  Jorge et al. discloses it is well known that dental implant grade titanium include at least titanium grade 1-7 (page 74, second column).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Just eta l. by forming the lower section to be composed of biocompatible implant grade titanium, such as grades 1-7, as taught by Fitzmorris et al. and Jorge eta l. to be well known suitable material for the intended use of root canal filling and implant.  
Response to Arguments
10.	Applicant’s arguments regarding the amendments made to the claims have been fully considered but they are not persuasive. 
	Regarding the ground(s) of rejection under Just in view of Perler, Applicant argues that PERLER is not for obturation of the bottom or end of the root canal of a tooth.  
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “A device to obturate a root canal of a dental piece”.  When reading the preamble in the context of the entire claim, the recitation “a device to obturate a root canal of a dental piece” is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, note that the recitation “to obturate a root canal of a dental piece” is functional or intended use, which does not provide positive structural limitation(s). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Also, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, if the prior art structure is capable of performing the recited function or intended use, then it meets the claim.  In this case, Just et al. clearly discloses the device 50 is for obturating, i.e. occluding, a root canal (Figs. 4-7; paragraphs 158-159).  And Perler’s post is also capable of obturating, i.e. occluding or sealing, a root canal (see Fig. 8).  
Applicant argues that Perler is not in the same treatment step as the claimed invention.  However, note that the claims are directed to an apparatus, not a treatment process.  It is maintained that both the primary reference JUST and the secondary reference PERLER are in the same field of applicant’s endeavor, i.e. endodontic instruments, specifically endodontic filling material or obturating device.  That is, Perler clearly shows the implantation post serves as a filling or obturating material, taking up the space within and obturating/sealing the root canal (Fig. 8). 


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772